Citation Nr: 1711570	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for a thoracolumbar back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The claim is now in the jurisdiction of the Seattle, Washington, RO.

This case was previously before the Board in February 2014, at which time it was remanded for further development that was completed satisfactorily.  In March 2016, the case was again before the Board and the appeal for an extraschedular disability rating in excess of 10 percent was denied for thoracolumbar back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in November 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.


FINDINGS OF FACT

The Veteran's thoracolumbar disability is shown to result in an additional impairment in his ability to work beyond the 20 percent schedular criteria already awarded; however, reduction of ability to function in a work setting is not shown to be reduced beyond one-third efficiency.


CONCLUSION OF LAW

Entitlement to an extraschedular rating higher than 10 percent for thoracolumbar disability has not been demonstrated.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In January 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2008, May 2009, and May 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Extraschedular Rating

The central issue before the Board as a result of the JMR is entitlement to an extraschedular rating higher than the 10 percent rating awarded to the Veteran by the Director of Compensation Services.  Specifically, the JMR noted that Kuppamala v. McDonald, 27 Vet. App. 447 (2015) requires that the Board render a de novo review of the Director's decision on extraschedular compensation.  In addition, the JMR stated that because of the decision to refer the matter to the Director, all three elements of Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) must be considered by the Board in any decision rendered.

Thun requires a three-step inquiry into the question of extraschedular ratings.  Id. The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment and frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  However, as noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, 27 Vet. App at 454, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).

In this instance, the Veteran has a 20 percent schedular disability rating for his thoracolumbar spine disability, which is characterized by limitation of motion to 45 degrees of forward flexion or less.  The schedular rating is no longer on appeal.  As such, the specifics of the rating criteria for thoracolumbar disability, namely limitation of motion and incapacitating episodes, are not applicable in adjudicating the issue before the Board and will not be further addressed herein.  Rather, the purpose of an extraschedular rating is to address those things which render an additional disability rating necessary based on an evaluation of the impact on the Veteran's earning capacity not accounted for by the schedular criteria.  See 38 C.F.R. § 3.321 (b)(1).

The Director of Compensation had awarded an extraschedular rating of 10 percent based on evidence of marked interference with employment in the form of adjustments and accommodations being made with respect to his working conditions and job requirements.  Specifically, his treating physician had recommended job modifications of: allowing the Veteran to work a maxi-flex schedule so long as 40 hours of work were completed each week, allowing him to drive himself to job sites so that he could leave if his pain became unbearable without inconveniencing other employees, a change in his core work hours to an earlier start time in the morning to allow him to work when his pain was less and his mind was fresh, and allowing him to complete his inspection reports at his desk in the office rather than in the field in order to allow him to sit and rest his back.  In accordance with the JMR, the Board must determine whether a higher rating is warranted based on the Veteran's medical records and disability picture as they pertain to his ability to work.

In an attempt to apply uniform considerations to the extraschedular rating process and avoid any appearance of arbitrariness, the Board has considered multiple resources.  Notably, VA provides a Medical Electronic Performance Support System (Medical EPSS) which includes the types of considerations used in assessing the assigned ratings as compared with specific symptoms and resulting limitations.  This resource is available at http://epss.vba.va.gov/mepss.  With respect to low back pain specifically, common functional limitations include: sitting, standing, bending, twisting, lifting, climbing, carrying, stamina, pain, activities of daily living when severe, limitations from side effects of medication, and driving a vehicle for long periods.  Vocational considerations associated with low back pain include the need for a job with accommodates frequent changes of body position; the need for a job with reduced requirements for lifting and physical activity; and the need for possible work modifications.  

A private neurological consultation in January 2008 noted that the Veteran had undergone surgery for a herniated disc in April 2007, which did not relieve the pain in his back.  He reported that the pain had gradually gotten worse and now radiated down from the lower back into both thighs.  A follow-up MRI in May 2007 showed no obvious cause for his worsening pain.  He reported having pain and paresthesia sensations in the lower thorax and upper abdomen as well as the mid to lower thoracic region. 

At the July 2008 VA examination the examiner noted that the Veteran was employed full-time and had not lost any time from work as a result of his service-connected disabilities.  The Veteran described his symptoms as pain in the middle of his back after sitting or standing for more than 30 minutes.  The pain occurred weekly and occasionally radiated down into his thighs.  He had mild flare-ups every two to three weeks that lasted for hours at a time.  He was able to walk for one to three miles and was able to bend forward completely to tie his shoes.  

At the May 2009 VA examination the Veteran reported episodes of radiating intermittent pain down his legs three to four times a week.  Episodes lasted up to several hours.  He reported that he treated his pain with hydrocodone two to three times a week and would use it two to three times on those specific days.  He had nausea as a result of this medication.  He had additional pain when riding his motorcycle or when sitting too long or lifting.  The Veteran reported additional symptoms including erectile dysfunction, numbness, paresthesias, leg and foot weakness, falls, and unsteadiness, although the unsteadiness, falls, and ankle weakness were deemed to be related to a separate disability from the back.  He reported having flare-ups of pain after lifting, carrying, or sitting too long and as a result would stop complete for up to five or six hours if at home and he had needed to leave work twice as a result of overdoing.  He reported having pain after walking one quarter mile but was able to walk uncomfortably for up to two miles.  There were no significant effects on his ability to perform his job, although there were some limitations on activities of daily living such as sports, exercise, and recreation.

In November 2009, the Veteran was seen for complaints of back pain and was given a work slip stating that he was only able to work four hours per day for three of the days in the prior week.  

In April 2010, the Veteran was seen for increased back pain after lifting about 35 pounds and twisting wrong a few days prior.  He had constant aching pain which radiated down his back and legs.  He had been hoping that the problem would resolve with time, but it had not.  It was exacerbated by lying down, walking, bending, lifting, sneezing or straining, or doing anything for very long.

A statement from the Veteran's private medical provider in June 2012 described how the Veteran's back disability affected his daily life.  The provider noted that the Veteran could not do any lifting, standing, walking or twisting for any more than 20 minutes without suffering increased pain which affected his ability to concentrate.  His ability to run, stand, lift or perform physical activities was limited and his sleep had been reduced to only 4-6 hours a night by his pain.  In addition, the Veteran's pain and loss of sleep affected his mental functioning and his ability to concentrate.  The provider recommended that the Veteran be allowed to perform a desk job or a less physically demanding job because of his back disability.  

A statement from the Veteran's medical provider in February 2013 noted the need for specific accommodations at the Veteran's job as a result of his multiple disabilities, particularly his back pain.  The physician listed the accommodations as: allowing the Veteran to work a maxi-flex schedule so long as 40 hours of work were completed each week, allowing him to drive himself to job sites so that he could leave if his pain became unbearable without inconveniencing other employees, a change in his core work hours to an earlier start time in the morning to allow him to work when his pain was less and his mind was fresh, and allowing him to complete his inspection reports at his desk in the office rather than in the field in order to allow him to sit and rest his back 

At a private treatment visit in May 2013, the Veteran reported a flare-up of low back pain radiating down the back of both legs for about five days, which was like sitting with a hot coal on his tailbone.  

At the May 2014 VA examination, the Veteran reported that the implantation of a neuro stimulator had helped to decrease his back pain by up to 60 percent.  He still experienced pain which fluctuated throughout the day depending on his activity, and the pain was progressively getting worse.  He stated that his employer had provided accommodations to allow him to continue doing his job.  He had experienced two episodes of pain flare-up within the last 2 months which led to him seeking treatment at the emergency room.  He took medication for his back pain, including hydrocodone. 

After considering all of the evidence of record, to include that listed above, the Board finds that the Veteran's disability picture does not suggest that an extraschedular disability rating in excess of the 10 percent awarded by the Director of Compensation Services is warranted.  Specifically, the Board notes that the addition of the 10 percent extraschedular disability rating results in a 30 percent rating for the Veteran's thoracolumbar disability (20 percent schedular and 10 percent extraschedular.)  Awarding an extraschedular rating in excess of 20 percent would indicate a functional equivalent impairment in earning capacity of 40 percent or greater.  Under 38 C.F.R. § 4.71a, a 40 percent disability rating is assigned where the Veteran experiences at least 4 weeks of incapacitating episodes per year or has less than 30 percent flexion in his spine or has favorable ankylosis (immobility) of his thoracolumbar spine.  That level of severity of impairment is not reflected here.  

Rather, the Veteran's limitations in his work include the need for a flexible schedule to accommodate flare-ups of pain but still enabling him to work full time, the need for changes in position including preparing his reports at a desk, and the ability to leave work in the event of severe pain.  The Veteran required the ability to change position to relieve his pain which began after sitting or standing for more than 30 minutes, and experienced pain if he had to walk further than one quarter of a mile.  These accommodations are consistent with the types of functional limitations and vocational considerations discussed in the Medical EPSS guide used in assigning schedular ratings.  He experienced some nausea from his pain medication and some impaired concentration because of pain and impaired sleep.  However, the evidence does not support a finding that the Veteran's thoracolumbar disability and back pain, irrespective of other disabilities, result in a degree of interference with employment greater than one-third normal efficiency.   

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that an extraschedular rating higher than 10 percent for thoracolumbar disability is warranted here.  As such, the benefit of the doubt doctrine is not applicable here.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an extraschedular rating greater than 10 percent for thoracolumbar disability is denied.





______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


